                                  Case 15-73738-jwc              Doc 66    Filed 03/01/19 Entered 03/01/19 00:19:23                              Desc
                                                                                 Page 1 of 3
                                                                                 FORM 1                                                                                              Page: 1
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                              ASSET CASES
Case Number:      15-73738 JWC                                                                            Trustee:                        NEIL C GORDON, TRUSTEE
Case Name:        ADESOLA OMOTAYO FABAYO                                                                  Filed (f) or Converted (c):     03/01/16 (c)
                                                                                                          D0HHWLQJ'DWH           04/06/16
Period Ending: 09/30/18                                                                                   Claims Bar Date:                08/15/16

                                     1                                     2                             3                          4                   5                        6
                                                                                                Estimated Net Value                                                         Asset Fully
                                                                        Petition/          (Value Determined By Trustee,         Property           Sale/Funds           Administered (FA)/
                             Asset Description                        Unscheduled             Less Liens, Exemptions,          Abandoned            Received by           Gross Value of
Ref #             (Scheduled And Unscheduled (u) Property)               Values                   and Other Costs)          2$ D$EDQGRQ       the Estate          Remaining Assets

  1     151 GRANDIFLORA DRIVE                                              230,000.00                           9,133.00                                          0.00               9,133.00
        MCDONOUGH GA 30253-0000 HENRY
  2     22 SOUTH HAMPTON RD                                                    25,000.00                             0.00                                   12,000.00           FA
        HAMPTON GA 30228-0000 HENRY
  3     2012 BMW 328I MILEAGE: 15,000 LOCATION: 151                            14,000.00                             0.00                                         0.00                   0.00
        GRANDIFLORA DRIVE, MCDONOUGH GA 30253
  4     2015 MASERITI GHIBLI MILEAGE: 2000 LOCATION: 151                       70,000.00                             0.00                                         0.00                   0.00
        GRANDIFLORA DRIVE, MCDONOUGH GA 30253 LEASE
  5     PERSONAL CLOTHING                                                       1,000.00                             0.00                                         0.00                   0.00

  6     JEWELRY                                                                 1,000.00                             0.00                                         0.00                   0.00

  7     LIVING SET, DINING ROOM SET, LOVE SEAT, SOFA,                           3,000.00                             0.00                                         0.00                   0.00
        KITCHEN TABLE AND CHAIRS, SECTIONAL, POOL TABLE,
        1 BEDROOM SET LOCATION: 151 GRANDIFLORA DRIVE,
        MCDONOUGH GA 30253
  8     3 TVS, 1 COMPUTER, 1 SOUND SYSTEM LOCATION: 151                         1,000.00                             0.00                                         0.00                   0.00
        GRANDIFLORA DRIVE, MCDONOUGH GA 30253
  9     ARTWORK LOCATION: 151 GRANDIFLORA DRIVE,                                 300.00                              0.00                                         0.00                   0.00
        MCDONOUGH GA 30253
 10     CLOTHING LOCATION: 151 GRANDIFLORA DRIVE,                                500.00                              0.00                                         0.00                   0.00
        MCDONOUGH GA 30253
 11     DELTA COMMUNITY CU - CHECKING ACCOUNT                                   7,500.00                             0.00                                         0.00                   0.00

 12     BB&T CHECKING ACCOUNT                                                   3,500.00                             0.00                                         0.00                   0.00

 13     ATU PROPERTIES, INC.                                                        0.00                             0.00                                         0.00          FA

 14     TRENDMARK ENTERPRISE, LP (CLOSED)                                           0.00                             0.00                                         0.00          FA

 15     HORIZON HEALTHCARE, INC.                                               Unknown                               0.00                                         0.00          FA

 16     TD AMERITRADE - INDIVIDUAL IRA                                     110,000.00                                0.00                                         0.00                   0.00

 17     TD AMERITRADE - EMPLOYEE SPONSORED 401(K)                          400,000.00                                0.00                                         0.00                   0.00

 18     AMERICAN MEDICAL ASSOCIATION INSURANCE - TERM                               0.00                             0.00                                         0.00          FA
                                     Case 15-73738-jwc                Doc 66         Filed 03/01/19 Entered 03/01/19 00:19:23                             Desc
                                                                                           Page 2 of 3
                                                                                    FORM 1                                                                                                          Page: 2
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
Case Number:        15-73738 JWC                                                                                   Trustee:                         NEIL C GORDON, TRUSTEE
Case Name:          ADESOLA OMOTAYO FABAYO                                                                         Filed (f) or Converted (c):      03/01/16 (c)
                                                                                                                   D0HHWLQJ'DWH            04/06/16
Period Ending: 09/30/18                                                                                            Claims Bar Date:                 08/15/16

                                        1                                           2                             3                           4                       5                        6
                                                                                                         Estimated Net Value                                                              Asset Fully
                                                                                 Petition/          (Value Determined By Trustee,         Property               Sale/Funds            Administered (FA)/
                                Asset Description                              Unscheduled             Less Liens, Exemptions,          Abandoned                Received by            Gross Value of
 Ref #               (Scheduled And Unscheduled (u) Property)                     Values                   and Other Costs)          2$ D$EDQGRQ           the Estate           Remaining Assets

  19     GARNISHED FUNDS (u)                                                            Unknown                         10,906.32                                         10,906.32           FA

TOTALS (Excluding Unknown Values)                                                   $866,800.00                        $20,039.32                                      $22,906.32                  $9,133.00
Major activities affecting case closing:
Debtor had originally filed Chapter 13 on December 14, 2015, but the case was converted to Chapter 7 on a voluntary basis on March 1, 2016,WVKRXOGEHQRWHGIURPWKHVWDUWWKDW'HEWRUOHDVHGD
Maserati on October 20, 2015 for 36PRQWKV+HLVSD\LQJ$692SHUPRQWK+HVDLGLWZDVDELUWKGD\SUHVHQWWRKLPVHOI+HILOHGEDQNUXSWF\54 days later.


'HEWRUUHVLGHVDWFHUWDLQUHDOSURSHUW\ORFDWHGRQ*UDQGLIORUD'ULYH0F'RQRXJK+HQU\&RXQW\*HRUJLD30253WKH5HVLGHQFH'HEWRUOLVWVWKH5HVLGHQFHDVKDYLQJWZRPRUWJDJHVWRWDOLQJ
$221,207

Trustee requested all of the bank statements in Debtor's stock accounts and retirement accounts for September through March, 2016'HEWRUOLVWHGWKDWKLV401(k) has a balance of $400,000 and that his
traditional IRA balance is $110,000. He testified it has been several years since he contributed to the IRA. Debtor produce a few months of bank statements at his continued 341 meeting, which the
7UXVWHHUHYLHZHG7KHPRVWDODUPLQJHQWU\ZDVDFKHFNWKDWZDVZULWWHQRQ)HEUXDU\9, 2016, check #1294, in the amount of $18,0007KLVZDVZULWWHQZKLOHWKH&KDSWHU13 was pending with an
objection to confirmation and motion to dismiss having been filed by the Chapter 137UXVWHH7KHUHTXHVWWRFRQYHUWWR&KDSWHU7 was filed by Debtor on February 29, 20166RMXVW20 days before the
filing of the motion to convert, Debtor transferred $18,000 without permission of the Chapter 13 Trustee or the Court to his 401N


It should be noted that Debtor claimed wild card exemptions on account balances of $7,500 (Delta CU checking) and ($3,400%%	7FKHFNLQJWKHUHE\XVLQJXSDOORIKLVZLOGFDUG7UXVWHHKDVUHFHLYHG
from Chapter 13 Trustee a check in the amount of $10,906.32UHSUHVHQWLQJJDUQLVKHGIXQGVWKDWKDGEHHQUHFRYHUHGEXWFRXOGQRWEHUHWDLQHGE\'HEWRUVLQFHKLVZLOGFDUGKDGEHHQXVHG7UXVWHHWR
GHWHUPLQHZKDWLVDOVRUHFRYHUDEOHIURPWKHVHEDQNDFFRXQWWUDQVDFWLRQVDQGEDODQFHV'HEWRUKDGVFKHGXOHGWKDWKHKDGKDGEHHQJDUQLVKHGE\+HULWDJH%DQN$53,021.43+HULWDJH%DQNFODLPVWKDW
it only had received $42,115. Based upon Trustee's review of the Debtor's testimony and August 9, 2016UHVSRQVHRI+HULWDJH%DQNWKH&RXUWLVVXHG&KHFN1R098334 in the amount of $8,871.13 on
September 24, 2015, and Check No. 098711 in the amount of $8,458.13 on October 29, 2015 (collectively, the "Transfers") within ninety (90) days of the Petition Date in response to Civil Action File No.
15-G-998. The transfers constitute a possible preference under 1186&547 that is recoverable by the Trustee under 1186&550. Trustee has made demand on Heritage Bank for the turnover of
$17,329.26LQSUHIHUHQFHSD\PHQWV$ZDLWLQJWKH%DQN
VUHVSRQVH


'HEWRURSHUDWHV+RUL]RQ+HDOWKFDUH,QFDQ6FRUSRUDWLRQWKDWKHVD\VLVGRLQJEXVLQHVVXQGHUFHUWDLQRWKHUQDPHVDQGLQGLFDWHVWKDWDOORIKLVRWKHUEXVLQHVVHVZHUHVKXWGRZQ'HEWRUWHVWLILHGWKDW
KHLVWKHVROHVKDUHKROGHURIILFHUDQGGLUHFWRU,WSURYLGHVPHGLFDOVHUYLFHVDQGWUDQVSRUWDWLRQ


Trustee conducted a B. R. 2004 examination of Debtor on September 19, 2016 and filed Adversary Proceeding 17-05293 on December 14, 2017. Litigation pending.



Initial Projected Date of Final Report (TFR): December 31, 2018                                        Current Projected Date of Final Report (TFR): December 31, 2019

              February 28, 2019                                                                                          /s/ NEIL C GORDON, TRUSTEE
       Case 15-73738-jwc   Doc 66   Filed 03/01/19 Entered 03/01/19 00:19:23      Desc
                                          Page 3 of 3
                                         FORM 1                                          Page: 3
                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                      ASSET CASES
Date                                                     NEIL C GORDON, TRUSTEE
